                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION
                                      ______

QUINTON JAMAL DANIELS,

                     Plaintiff,                    Case No. 2:19-cv-214
v.                                                 Honorable Paul L. Maloney
DEREK FALK,

                     Defendant.
____________________________/

                                        JUDGMENT

              In accordance with the opinion issued this date:

              IT IS ORDERED that Plaintiff’s action is DISMISSED for failure to state a claim

pursuant to 28 U.S.C. §§ 1915(e) and 1915A, and 42 U.S.C. § 1997e(c).



Dated:   November 12, 2019                         /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge
